FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



ALEKSANDR VOLKOV,                                No. 10-15178

               Plaintiff - Appellant,            D.C. No. 3:09-cv-03915-JSW

  v.
                                                 MEMORANDUM *
DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee Under the Pooling
and Servicing Agreement Relating to
IMPAC Secured Assets Corp.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Aleksandr Volkov appeals pro se from the district court’s judgment

dismissing his action under the Truth in Lending Act (“TILA”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. King v. California, 784
F.2d 910, 912 (9th Cir. 1986). We affirm.

      The district court properly dismissed Volkov’s TILA claim as time-barred.

See 15 U.S.C. § 1640(e) (an action for damages must be brought within one year of

the date of alleged violation); King, 784 F.2d at 915. Contrary to Volkov’s

contention, the district court did not abuse its discretion by declining to apply

equitable tolling where any TILA violation could have been discovered at the time

of closing. See Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir. 2003) (decision to

apply equitable tolling reviewed for abuse of discretion).

      The district court did not abuse its discretion by dismissing the claims,

without leave to amend, where, as here, amendment was futile. See Chased v.

Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1087-88 (9th Cir. 2002).

      Volkov’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-15178